Allowance
This communication is in response to communication filed on 05/24/2021.
Claims 1-6 are allowed.
Best U. S cited reference (s):
Steele  et al, US Pub No: 2002/004,6084 A1 teaches : An internet radio for portable applications and uses such as in an automobile. The internet radio allows access to a host of audio, visual and other information. Normal radio channel function is provided along with programmable content and channel selection, as well as automatic content and channel updating by location and style. Internet access is also provided. Direct or targeted advertising, as well as electronic commerce is supported. Connection to the internet is through wireless communications. Programmability is achieved off-line via a web page and remote computer. Customized information is also communicated to the radio such as stock quotes, travel information, advertising, and e-mail. Onboard global positioning allows for channel updating by location, traffic information, geographic advertising and available similar content 
Amla et al, US Pub No: 2014/0316900 teaches: Dynamically changing targeted advertising content is dispatched wirelessly in real time via a cellular network from a remote web portal to a plurality of vehicles, and ads are displayed on a digital display mounted in a rear window of the vehicles. Vehicles communicate wirelessly to the web portal their geographic location, and cameras are used to record the effect of the ads on viewers in following vehicles. Ads are changed based upon criteria established by advertisers, changing vehicle geographic locations, and changing conditions such as areas, times of day, traffic on roads, and profiles of viewers. 

Examiner's statement of reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art cited here or in any previous office action fully anticipates nor renders the claim (s) obvious either alone or in combination.
Independent claim 1  recites the limitations of:  A closed loop attribution system comprising: a user location history storage system containing information indicative of user location history for a plurality of users based on location of a mobile device associated with a user wherein said information indicative of user location history includes identification of a user and identification of time and user location at such time; a user database storage system containing placement tracking information indicative of advertising content presented to said user and time of presenting of advertising content presented to said user; a tracking pixel server configured to receive tracking pixel information identifying a user, identifying content said user is exposed to and identifying time of user exposure; a closed loop attribution processor to assess effectiveness of an advertising campaign responsive to said user location history storage system and said user database storage 
Therefore, the combination of claims 1-6 presented here are clearly novel, non-obvious and allowable.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682